Donlon, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe respective parties hereto, subject to the approval of the Court, that the merchandise covered by the appeal for reappraisement enumerated on the attached Schedule, attached hereto and made a part hereof, consists of bamboo blinds, etc., manufactured by Hasegawa Blinds Factory, and exported from Japan.
That all the merchandise covered by the appeal for reappraisement was entered after February 27,1958.
IT IS FURTHER STIPULATED AND AGREED that the merchandise the subject of the appeal for reappraisement eumerated in the attached Schedule is not included on the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, required to be valued in accordance with Section 402 of the Tariff Act of 1930 as amended.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the instant merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the invoiced unit values, net packed.
IT IS FURTHER STIPULATED AND AGREED that this appeal for reap-praisement may be deemed submitted for decision on this stipulation.
Accepting this stipulation as an agreed statement of facts, I find and hold that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the values of the merchandise manufactured by Plasegawa Blinds Factory, described on the invoice covered by this entry in this appeal for reappraisement, and that such values of the respective items of merchandise are the invoiced unit values, net, packed, all as shown on the invoice which is included in the official papers filed with the court in this suit.
As to all other merchandise, this appeal for reappraisement is dismissed.
Judgment will be entered accordingly.